ke WwW bw

Oo CO ~~ Dr A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 1 of 45

Micha Star Liberty (SBN 215687)
Leah Simmet (SBN 320096)
LIBERTY LAW

1970 Broadway, Suite 700
Oakland, CA 94612

Telephone: (510) 645-1000
Facsimile: (888) 645-2008

E-mail: team@libertylaw.com
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

K.H., a minor, by and through his Guardian ad
Litem MARTARICE HUMPHREY,

Plaintiff,
Vv.

ANTIOCH UNIFIED SCHOOL DISTRICT, a
public entity; CATAPULT LEARNING WEST,
LLC, a limited liability company dba Sierra
School of Antioch; SAMUEL MCBRIDE, an
individual; JONIQUE ANDREWS, an
individual; STEVE NOSANCHUK, an
individual; BRUNO DIAZ, an individual; CORY
MOORE, an individual; RUTH RUBALCAVA,
an individual; STEPHANIE ANELLO, an
individual; and DOES 1 through 50, inclusive,

Defendants.

 

 

Case No. 3:18-cv-07716-WHA

AMENDED COMPLAINT FOR DAMAGES
DEMAND FOR JURY TRIAL

1. Violation of Constitutional Rights, 42
U.S.C. section 1983

2. Discrimination in Violation of the
Americans With Disabilities Act, 42 U.S.C.
section 12101

3. Discrimination in Violation of The
Rehabilitation Act of 1973, 29 U.S.C.
section 794

4, Negligence

5. Negligent Hiring, Supervision, Or
Retention of Employee

6. Battery

7. Discrimination in Violation of Unruh Civil
Rights Act, Civil Code section 51

8. Discrimination in Violation of Education
Code section 200 et seq.

9. Violation of Mandatory Reporting Duty,
Penal Code section 11166

10. Discrimination in Violation of the Bane
Act, Civil Code section 52.1

11. Intentional Infliction of Emotional Distress
12. Negligent Infliction of Emotional Distress

[UNLIMITED CIVIL CASE]

-l-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
& Ww he

oOo Co& sD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 2 of 45

COMES NOW Plaintiff K.H., a minor, (“Plaintiff”) who files this amended complaint by
and through his Guardian ad Litem, MARTARICE HUMPHREY, is informed and believes and

thereon alleges as follows:
THE PARTIES

1. At the commencement of this action, and at all relevant times, Plaintiff was a minor
resident of Contra Costa County, in the State of California. Accordingly, an Application and Order
for Appointment of Guardian Ad Litem requesting that MARTARICE HUMPHREY (‘Mr.
Humphrey”), Plaintiff's father, be appointed as his Guardian ad Litem in the United States District
Court, Northern District of California was filed contemporaneously with this lawsuit. To protect his
privacy Plaintiff has been identified herein as “K.H.”

2. At the time of the incident giving rise to this action, Plaintiff was a special education
student entrusted to the care of Defendants ANTIOCH UNIFIED SCHOOL DISTRICT (“AUSD” or
“District”) and Defendant CATAPULT LEARNING WEST, LLC (“CATAPULT”) at Sierra School
of Antioch-Fremont (“Sierra School”).

3. Defendant AUSD is a public entity within the meaning of California Government Code
sections 811.2, 900 ef seg. and is duly incorporated and operating under California Jaw as a school
district. The state of California apportions funds to AUSD pursuant to Local Control Funding Formula
(“LCFF”). Although the balance between sources fluctuates slightly from year to year, the federal
government provides approximately 10 percent of this funding. LCFF funds are not apportioned by
source. The state disburses additional categorical funds for Special Education using primarily a
“census—based” method that allocates money to local consortia of schools and districts based on their
total student population.

4. The local control funding formula (LCFF) was enacted in 2013-14, and it replaced the
previous kindergarten through grade twelve (K-12) finance system which had been in existence for
roughly forty years. Under the LCFF California has vested control of school funding in the local
rather than state governments. School-related spending is carried out by AUSD. AUSD makes
decisions about how schools and classrooms will operate and utilize resources. LCFF funds are

-2-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
A OND

Co S&S N AH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 3 of 45

technically “unrestricted” which means AUSD had discretion over how they are used.

5. Defendant CATAPULT is a provider of K-12 contracted instructional services to
public and private schools in the United States. Founded in 1976 under the name READS as an
educational services business for private and religious schools, in 2008 CATAPULT was sold to
private investors, making CATAPULT a private, independent for-profit limited-liability company
with an estimated annual revenue of $38.1 million dollars. At all times herein mentioned,
CATAPULT was in contract with AUSD to provide K-12 instructional services as Sierra School of
Antioch. Sierra School staff are comprised of both District and CATAPULT employees and is housed
within AUSD facilities. Sierra School claims that it is dedicated to serving students who have not
experienced success in traditional academic settings due to learning, language, and social challenges
that require special attention. CATAPULT holds itself out as an organization with expertise in
educating and caring for special education students that can be leveraged by public school systems to
enhance services offered for at-risk students. CATAPULT generates revenue by providing this
expertise as a service to school districts including AUSD for a profit. CATAPULT markets itself to
school districts and advertises that its “programs assist district leaders to remain compliant with
federal government requirements.”

6. Plaintiff alleges that Defendants AUSD, CATAPULT, and/or DOES 1| through 10 at
all relevant times herein mentioned controlled, directed, managed, operated and/or owned Sierra
School. By contracting with CATAPULT to provide educational services “complaint with federal
government requirements” on AUSD facilities, AUSD, and through it the state, has so far insinuated
itself into a position of interdependence with CATAPULT that it must be recognized as a joint
participant in the challenged activity, which on that account, cannot be considered to have been so
“purely private” as to fall outside the scope of the Fourteenth Amendment. See Burton v. Wilmington
Parking Auth., 365 U.S. 715, 725 (1961).

7. At all relevant times, Defendant SAMUEL MCBRIDE (“MCBRIDE”) was employed
as a teacher aide by AUSD, CATAPULT, and/or DOES 1 through 10, at Sierra School. All actions
alleged herein by MCBRIDE were taken under color of state law and in course and scope of his

employment with AUSD, CATAPULT, and/or DOES 1 through 10.

-3-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
bo

wo © SN DH HW Se WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 4 of 45

8. At all relevant times, Defendant JONIQUE ANDREWS (“ANDREWS”) was
employed as a teacher by AUSD, CATAPULT, and/or DOES | through 10, at Sierra School. All
actions alleged herein by ANDREWS were taken under the color of state law and in course and scope
of his employment with AUSD, CATAPULT, and/or DOES 1 through 10.

9. At all relevant times, Defendant STEVE NOSANCHUK (“NOSANCHUK”) was
employed as a teacher by AUSD, CATAPULT, and/or DOES 1 through 10, at Sierra School. All
actions alleged herein by NOSANCHUK were taken under the color of state law and in course and
scope of his employment with AUSD, CATAPULT, and/or DOES 1 through 10.

10. Atall relevant times, Defendant BRUNO DIAZ (“DIAZ”) was employed as Director
of Sierra School by AUSD, CATAPULT, and/or DOES 1 through 10. Plaintiff alleges that DIAZ was
responsible for the hiring, training, and supervision of Sierra School staff, including the training,
supervision, and control of Defendants MCBRIDE and ANDREWS. Additionally, Plaintiff alleges
that DIAZ was responsible for ensuring compliance with state and federal laws pertaining to behavior
interventions, supervision, and training. Finally, all actions alleged herein by DIAZ were taken under
color of state law and in course and scope of his employment with AUSD, CATAPULT, and/or DOES
1 through 10.

11. Defendant CORY MOORE (“MOORE”), at all times mentioned herein, was employed
as the Administrator of Sierra School by AUSD, CATAPULT, and/or DOES 1 through 10. Plaintiff
alleges that MOORE was responsible for the hiring, training, and supervision of Sierra School staff,
including the training, supervision, and control of Defendants MCBRIDE and ANDREWS.
Additionally, Plaintiff alleges that MOORE was responsible for ensuring compliance with state and
federal laws pertaining to behavior interventions, supervision, and training. Finally, all actions alleged
herein by MOORE were taken under color of state law and in course and scope of his employment
with AUSD, CATAPULT, and/or DOES 1 through 10.

12. ‘Plaintiff alleges that Defendant RUTH RUBALCAVA (“RUBALCAVA”), was
employed by AUSD, CATAPULT, and/or DOES 1 through 10, as the Director of Special Education
for AUSD. In this role, RUBALCAVA was responsible for providing training and support to District

and school site personnel, including the training, supervision, and control of Defendants MCBRIDE

-4-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
oO fO& SN DBD WA FS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 5 of 45

and ANDREWS, and to assist them in their efforts in complying with legal requirements pertaining
to pupil services. All actions alleged herein by RUBALCAVA were taken under color of state law
and in course and scope of her employment with AUSD, CATAPULT, and/or DOES 1 through 10.

13. Defendant STEPHANIE ANELLO (“ANELLO”), at all times herein mentioned, was
employed by AUSD, CATAPULT, and/or DOES 1 through 10, as the Superintendent of AUSD.
Plaintiff alleges that ANELLO was responsible for the hiring, training, and supervision of District
staff, including the training, supervision, and control of Defendants MCBRIDE and ANDREWS. On
information and belief, ANELLO was also responsible for ensuring compliance with state and federal
laws pertaining to behavior interventions, supervision, and training. All actions alleged herein by
ANELLO were taken under color of state law and in the course and scope of her employment with
AUSD, CATAPULT and/or DOES 1 through 10.

14. Plaintiff alleges that at all relevant times, DOES 11 through 21 were the employees,
agents, officers and/or directors of Defendant AUSD and were acting within the course and scope of
their employment with AUSD or in an official capacity. Pursuant to California Government Code
sections 815.2 and 820, AUSD is liable for the acts and omissions of its employees that are within the
course and scope of employment. Dailey v. Los Angeles Unified Sch. Dist. (1970) 2 Cal.3d 741, 747.

15. Plaintiff further alleges that DOES 22 through 32 were the employees, agents, officers
and/or directors of Defendant CATAPULT and were acting within the course and scope of their
employment with CATAPULT or in an official capacity. Pursuant the well-established legal principal
of respondeat superior, CATAPULT is vicariously liable for the torts of its employees that are
committed within the scope of their employment. Perez v. Van Groningen & Sons, Inc. (1986) 41
Cal.3d 962, 967.

16. Plaintiff additionally alleges that at all relevant times, DOES 33 through 43 were the
employees, agents, officers and/or directors of DOE Defendants 1 through 10 and were acting within
the course and scope of their employment with DOES 1 through 10 or in an official capacity. Pursuant
the well-established legal principal of respondeat superior, DOES 1 through 10 are vicariously liable
for the torts of their employees that are committed within the scope of their employment. Perez v. Van

Groningen & Sons, Inc. (1986) 41 Cal.3d 962, 967.

-5-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
rn Fe WY bh

oO Co sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 6 of 45

17. | The true names and capacities, whether individual, corporate, partnership, joint
venture, or otherwise of Defendants DOES 1 through 50, inclusive, are unknown to Plaintiff who
therefore sues Defendants by such fictitious names. When the true names and capacities of DOES 1
through 50 are ascertained, Plaintiff will seek leave to amend this complaint by inserting their true
names and capacities herein.

18. Plaintiff alleges that each of the named Defendants and each of the fictitiously named
Defendants are legally responsible in some manner for the occurrences alleged herein, and that the
injuries as alleged herein were proximately and legally caused by the acts and/or omissions of such
Defendants.

19. Plaintiff alleges that during the relevant times referenced herein, that each of the
Defendants sued herein was the agent, servant, employee, joint venture, partner, division, owner,
subsidiary, alias, assignee and/or alter-ego of each of the remaining Defendants, and was acting within
the purpose, scope, course, and authority of such agency, servitude, employment, joint venture,
partnership, division, ownership, subsidiary, alias, assignment, alter-ego, and with the authority,

consent, approval, and ratification of each remaining Defendant.
JURISDICTION AND VENUE

20. This court has original jurisdiction over Plaintiff's claims for relief pursuant to 28
USS.C. § 1331 and 28 U.S.C. § 1343(a)(3). This court has supplemental jurisdiction over Plaintiff's
state law claims pursuant to 28 U.S.C. § 1367(a).

21. | Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because (a) the public
entity Defendant has its principal place of business in its jurisdictional area, (b) Defendant
CATAPULT does business in its jurisdictional area, (c) Plaintiff and the remaining named Defendants
reside and/or work in its jurisdictional area, and (d) because the obligations and liabilities of all
Defendants and/or DOES 1 through 50, inclusive, arise therein.

22. Plaintiff alleges, pursuant to the California Government Code, including but not
limited to sections 820 et seq., 830 et seq., and 840 et seq., that Defendant AUSD and DOES 1 through

50 are liable to them in tort for monetary damages for personal injuries as a result of the incident

-6-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Oo CO sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 7 of 45

which occurred at Sierra School, located in the County of Contra Costa, State of California, on or

about December 12, 2017.

COMPLIANCE WITH GOVERNMENT CLAIMS ACT
FILING PREREQUISITES
23. Onor about June 8, 2018, Plaintiff presented a written government claim to Defendant
AUSD for the injuries, losses, and damages that he suffered because of the occurrences described
herein, pursuant to Government Code sections 900 through 915.4.
24. On July 5, 2018, AUSD notified Plaintiff that his claim had been rejected by AUSD
on June 27, 2018.
25. Accordingly, this action is timely filed in conformity with the period provided by the
California Government Code sections 900 through 915.4 and Plaintiff has complied with the

Government Claims Act filing prerequisites.
FACTS COMMON TO ALL COUNTS

26. At the time of the incident giving rise to this action, Plaintiff was a fourteen-your-old
boy with Attention Deficit Hyperactivity Disorder/Attention Deficit Disorder (“ADHD/ADD”), other
health impairments (OHD), and a special learning disability (“SLD”). As a result of these conditions,
Plaintiff is and was unable to successfully participate in general education programs and was therefore
made eligible for special education services and supports pursuant to the Individuals with Disabilities
Education Act (“IDEA”), 20 U.S.C. sections 1401 et seq.

27. ‘In or around January of 2014, Plaintiff was enrolled into Defendant AUSD’s special
education program in order for him to receive the additional care and support needed to succeed in
school. Upon admission into the program, AUSD placed Plaintiff at Sierra School, a private school
specialized in providing k-12 educational services to special education students. Based on the
additional needs that were known by AUSD and CATAPULT, Plaintiff was placed in the Special Day

Class (SDC) for one-hundred percent inclusion in the special education program.

it

-7-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
o fo SN DBD WO SF WY NHN

wo wo fh bh WHY NH NY NY NN — | RF FF FY FSF PF Eh hlhShlUS
oN AK UN BOW UNDUE lUCOUlUlUlUCCOlUlUewOWOULUGNN OOO OC BON

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 8 of 45

Plaintiff Was Seriously Injured When Staff Slammed Him To The
Ground In Response To Disability-Related Behaviors

28. Asaresult of Plaintiff's inclusion in the special education program at Sierra School,
Defendants developed a Behavior Intervention Plan (BIP) and an Individualized Education Program
(IEP) to address his unique educational needs and to maximize his opportunity for success by teaching
new problem-solving skills and positive intervention strategies to better manage his known disability-
related behaviors, which included becoming distracted or agitated by other students.

29. In or around November of 2017, Defendants identified numerous positive
interventions in Plaintiffs BIP for responding to his disability-related behaviors, which included
encouraging Plaintiff to “taking breaks” and to “practice self-calming techniques.” When Plaintiff
became particularly agitated, he was permitted to remove himself from the classroom in order to calm
down. None of the interventions or strategies developed and supposedly implemented by Defendants
authorized Sierra School staff to use any kind of physical force, touching, or restraint.

30. | Onor about December 12, 2017, between approximately 11:00 a.m. and 12:00 p.m.,
Plaintiff requested and received permission from his teacher to leave his classroom so that he could
remove himself from another student who was bothering him and implement the calming techniques
that were part of his positive behavior intervention training.

31. Shortly thereafter, Defendant MCBRIDE, a teacher aide at Sierra School, saw Plaintiff
outside of his classroom. Disregarding the fact that Sierra Schoo! encouraged Plaintiff to take breaks
outside of his classroom, and without asking Plaintiff any questions about what he was doing or where
he was going, Defendant MCBRIDE, approached Plaintiff, roughly grabbed him by his shirt, and
pulled him back in the direction of his classroom. At about this time, Defendant MCBRIDE asked a
nearby teacher, Defendant ANDREWS, to help him get Plaintiff back in his classroom. Defendant
ANDREWS then approached Plaintiff, grabbed him by the wrist, and forcibly placed his arm behind
his back. Defendant MCBRIDE then proceeded to take hold of Plaintiff's other wrist, forcing
Plaintiff's free arm behind his back. Defendant ANDREWS then used one of his hands to grab the
back of Plaintiff's neck. Having fully restrained Plaintiff, Defendant MCBRIDE, a two-hundred-and-

twenty-pound gown man, and Defendant ANDREWS, a two-hundred-and-forty-pound grown man,

-8-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
un & Ww N

Oo SF ND DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 9 of 45

forcefully marched Plaintiff back to class.

32. While being escorted back to his classroom, Plaintiff felt discomfort from the pressure
that Defendant ANDREWS was applying to the back of his neck. Not understanding why he was
being restrained in the first place, Plaintiff asked Defendant ANDREWS to “let go of his neck.”
Without empathy for Plaintiff, Defendant ANDREWS coldly laughed as if to mock Plaintiff for his
reasonable request.

33. Once back in the classroom, Defendants MCBRIDE and ANDREWS briefly released
their holds on Plaintiff. At about this time, Plaintiff said something to the effect of “let go of me” or
“get off me.” In a completely disproportionate and unlawful response, Defendants MCBRIDE and
ANDREWS slammed Plaintiff to the ground causing his head to crash into a desk before hitting the
floor. ANDREWS and MCBRIDE then placed Plaintiff in a “two-person pro-act prone restraint.”
This type of restraint involves two or more staff members holding a student face down on the floor
while immobilizing all four limbs and is considered extremely dangerous by the U.S. Department of
Education. Due to the increased risk of serious injury, or even death, the U.S. Department of
Education recommends that this type of restraint not be used under any circumstance’.

34. | Upon being forcefully slammed to the ground by two grown men, Plaintiff's head and
face struck the floor. A metal strip on the floor left a gash under Plaintiff's eye, which is permanently
scarred. The force used in implementing the two-person pro-act restraint additionally left Plaintiff
with a split lip and bleeding gums. Despite immediately noticing that Plaintiff had sustained
significant injuries to his face from their unprovoked and excessive use of force, Defendants failed to
provide or offer medical attention, call Plaintiff's parents, or report the incident to the proper
authorities, as they were legally required to do. Instead, Defendants required Plaintiff to return to his
seat to finish out the remainder of the school day, disregarding both Plaintiff's visible injuries as well

as the possibility of serious internal injuries that could and did result from slamming his head to the

ground.

 

'In a prone restraint, which is considered the most dangerous technique used on students, two or more staff members
hold a student face down on the floor with all four of the student’s limbs immobilized. Prone (i.e. lying face down)
restraints or other restraints that restrict breathing should never be used because they can cause serious injury or death.
(U.S. Department of Education Restraint and Seclusion: Resource Document May 2012
http://www.2.ed.gov/policy/seclusion/restraints-andsexlusio§-resources.pdf)

AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
& Wi bo

oO Oo JF HN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 10 of 45

35. At the relevant times hereto, Plaintiff's behavior did not rise to the level of an
emergency of serious or imminent threat of harm to himself or others that would justify using

physical force against him or restraining his freedom of movement.

Defendants Dismissed The Severity Of Their Conduct And Failed
To Report The Incident As They Were Legally Required To Do

36. Later that same day, at around 2:30 p.m., Plaintiff was picked up from Sierra School
by his father, as was their daily routine. Upon seeing the injury to K.H.’s face, Plaintiff's father
immediately asked K.H.’s teacher, Defendant NOSANCHUK, what had happened and why he had
not been contacted. NOSANCHUK appeared flustered and in an effort to make Plaintiffs father
believe that there had not been enough time to contact the parents, he falsely told Plaintiff's father
that the incident had “just happened.”

37.  Atabout this time, Plaintiff's mother arrived at the school and Plaintiff's parents then
located the Director of Sierra School, Defendant DIAZ, to inquire about the assault. First, K.H.’s
parents requested to speak with the staff members involved but were told that everyone involved in
the incident had already left for the day. Next, Plaintiff’s parents asked if there was a report available
so that they could understand what had happened that day. Defendant DIAZ informed them that a
report had yet to be completed.

38. Greatly concerned by the fact that their son had been assaulted by staff at Sierra School,
Plaintiffs parents filed a Request for Assistance with AUSD which contained allegations regarding
the assault and battery. The complaint additionally noted that Plaintiff's parents further had not been
timely or properly notified of the incident or of Plaintiff's injuries, which were caused by AUSD,
CATAPULT, and their respective employees. Further, in dismissing the disproportionate and
unlawful use of force against Plaintiff, AUSD, CATAPULT and their respective employees failed to
report the incident to the police as they were required to do by mandatory reporting statutes.

39. That evening, Plaintiff's parents reported the incident to the Antioch Police
Department (“APD”) and an investigation was conducted. The APD observed Plaintiff's physical
injuries and reported that there “was an obvious sign of visible injury located underneath his left eye,”

and that “[Plaintiff had] a red scrape mark underneath his left eye.” After conducting numerous

-10-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
io co NHN DH WO He WD LH —

on TO A Bf WY HH SKY OD oO HN HD UH FF YW NY FF &

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 11 of 45

interviews of Plaintiff and District and Sierra School employees, the APD recommended that the

District attorney file misdemeanor charges against MCBRIDE and ANDREWS.

Plaintiff Was Taken To The Hospital For Medical Treatment
After Continuing To Feel Pain Into The Following Day

40. | Onor about December 13, 2017, appearing disoriented and continuing to complain of
head pain, Plaintiff was taken to the hospital by his parents where he was diagnosed with a
Concussion.

41. Approximately two weeks later, Plaintiff was taken to the doctor for a follow-up visit.
The bruising on Plaintiff’s face had not improved and Plaintiffs parents were informed that this was
due to the fact K.H. had suffered a deep tissue bruise which would take longer to heal.

42. The long-term effects of the delayed treatment resulting from Defendants conscious

disregard for Plaintiff's well-being are unknown.

Plaintiff's Parents Reasonably Requested That He Be Placed At
Another School Because Plaintiff Was Emotionally Traumatized
By The Assault And Terrified Of Returning To Sierra School

43. Following the assault, Plaintiffs parents noticed an immediate change in his
demeanor. Plaintiff became withdrawn and experienced significant fear and anxiety triggered by
thoughts of returning to Sierra School. Plaintiff expressed that he felt unsafe returning to school
because he had been traumatized by the very staff that were supposed to support and protect him.

44. Having lost confidence in the ability of Sierra School staff to supervise and care for
special education students, including Plaintiff, and fearing further abuse, Plaintiff's parents requested
that AUSD provide an alternative placement and that it allow for independent study until a spot at
another school was identified and approved. In the meantime, Plaintiffs parents allowed him to stay
home from school so that he would not be re-traumatized by returning to Sierra School.

45. The request that Plaintiff's placement be changed was reasonably made so that
Plaintiff could feel safe at school and so that his parents would not have to worry about Plaintiff being
abused by Sierra School’s aggressive and apparently untrained staff. Without compassion for the
trauma that Plaintiff experienced, AUSD unilaterally and without a proper basis concluded that Sierra
School was an appropriate placement and flatly denied both the request for a change in Plaintiffs

-1l-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
vA -& WY WN

oO CO “SN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 12 of 45

placement as well as the request for independent study.

46. On or about December 21, 2017, after not having received a response from AUSD,
Plaintiff's parents submitted a second Request for Assistance form to AUSD hoping that the District
would investigate K.H.’s assault and take measures to ensure a safe learning environment for him. As
with the first Request for Assistance, no response was ever received from the District.

47, In or around January of 2018, following the winter break, Plaintiff's parents began
picking-up the curriculum packets that were taught in K.H.’s classroom at Sierra School in order to
prevent him from falling behind in his studies while their safety concerns were being resolved.
Although Plaintiff's parents wanted him to return to school as soon as possible, they also needed to
protect his well-being and safety.

48. Onor about January 16, 2018, after failing to receive any sort of response from the
District, Plaintiff's mother contacted AUSD Superintendent, Defendant ANELLO, in order to follow
up. Upon requesting the status of AUSD’s investigation into her son’s assault, Plaintiff's mother was
informed that the District had not begun any investigation into the incident. Despite having received
at least two written complaints, ANELLO attempted to defend the District’s inaction by putting the
blame on Plaintiff’s parents for purportedly not having completed the “proper” complaint form, which
they had never been given or advised about. In response, Plaintiff's mother expressed deep concern
at the fact that a complaint of this gravity would be ignored, simply for not using a specific form.
Plaintiff's mother further expressed that the District could and should have informed her that a
different form was required, rather than continuing to obstruct Plaintiff's access to education by
preventing him and the District from investigating the assault and identifying appropriate actions that
would allow Plaintiff to feel safe at school. Hoping to find a solution, Plaintiff's mother completed

and submitted the “proper” Uniform Complaint Form to AUSD.

Defendants “Investigation” Lacked A Clearly Defined Scope And
Was Biased Against Plaintiff Because Of His Disability

49. Inor around February 2018, after admitting to Plaintiff's mother that no investigation
had taken place, AUSD retained the services a private law firm to investigate the allegation that
Plaintiff had been physically assaulted by Sierra School staff. Significantly, compliance with District

-12-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Oo Oo ND NH SH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 13 of 45

policies was not evaluated.

50. | AUSD’s one-sided investigation unsurprisingly determined that “no assault” has taken
place. In an effort to justify its conclusion the District cherry-picked snippets of California
Educational Code sections 49001 and 56521.1, claiming that the use of “force” or “emergency
interventions” was authorized in order to subdue a clear and present threat of injury. A full reading of
these sections however provides that the use of “force” or “emergency interventions” is a last resort
that should never use more force than reasonably necessary under the circumstances. Here, none of
the facts offered by the District demonstrate the existence of a clear and present danger sufficient to
warrant the type and amount of force used against Plaintiff. At the time of the assault, Plaintiff was
displaying the disability-related behaviors that Sierra School staff were purportedly well trained in
deescalating. Plaintiff was a fourteen-year-old boy without a history of physical violence. ANDREWS
and MCBRIDE were two adult males, each over 200 pounds. The District’s claim that the use of the
two-person pro-act prone restraint was warranted by the circumstances defies logic and places the
blame for their unlawful conduct on Plaintiffs disability.

51. Defendants additionally conducted a biased investigation based primarily based on
interviews and statements of Sierra School staff. At no time were Plaintiff or his parents interviewed.
At no point were inconsistencies in staff statements questioned. At no point was the fact that
ANDREWS and MCBRIDE were two grown men and that Plaintiff was a young boy without a history
of physical violence considered. Further, while California Education Code section 49001 does allow
for reasonable force to be used when there is an imminent threat of danger, it explicitly states that no
person employed by or engaged in a public school shall willfully inflict pain on a pupil. The
conclusions of the investigation are therefore unfounded as (a) Plaintiff posed no serious threat of
harm to himself or others, (b) the amount of force used by Defendants was wholly unreasonable, and
(c) pain was willfully inflicted on Plaintiff despite his pleas for Defendants to stop.

52. In or around February 2018, more than two months after first complaining to the
District about the incident, Plaintiffs parents received a letter from AUSD’s Director of Special
Education, Defendant RUBACLAVA, which contained the “findings” of the investigation and

confirmed that because there had purportedly been no assault, that no corrective actions would be

-13-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
ha

~s  N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 14 of 45

taken, and no additional protection would be provided to make sure that Plaintiff was in a safe learning
environment. With ANDREWS and MCBRIDE still working at Sierra School, and the school’s
custom and practice of excusing physical violence by blaming a child’s disability-related behaviors,
Plaintiff's parents were forced to keep him from returning to Sierra School because they did not feel
that his safety or best interests were of any concern to the school or District. Moreover, Plaintiff was
traumatized by the assault and feared returning to Sierra Schoo! where, without any changes, he could
easily be victimized again.

Defendants Continue To Deny Plaintiff Access To Free And Equal
Educational And Have Retaliated Against Plaintiff And
Attempted To Interfere With His Civil Rights In Order To Be
Released From Liability Resulting From The Assault

53. In or around February 2018, despite continuous engagement with AUSD to find a
solution that would allow Plaintiff to return to school, Plaintiff's parents received a truancy letter from
the District threatening fines and even jail time if Plaintiff's attendance did not improve.

54. On or about February 26, 2018, a truancy meeting was held between AUSD and
Plaintiff's father. There, he made it clear that Plaintiff's parents were eager for Plaintiff to return to
school and that it was the District and Sierra School’s failure to consider meaningful solutions to
ensure Plaintiff's safety, including an alternative placement, that were causing his prolonged absence.
Three alternative placement options were raised by Plaintiff's parents; however, Defendants
summarily rejected each option with unsubstantiated and conclusory statements like, “Plaintiff is not
a good fit.” Defendants further attempted to leverage the concern that Plaintiffs parents had for his
safety in order to protect their own interests by conditioning the possibility of alternative placement
on the acceptance of a full and complete release of liability arising from the December 12, 2017
physical assault of their son.

55. Following the February 26, 2018 meeting, knowing that Plaintiffs parents desired that
he return to school as soon as possible, Defendants sent a “Compromise and Release Agreement” that
agreed to a change of placement on the condition that Plaintiff waive all his civil and constitutional
rights related to the assault and in so doing, absolve Sierra School and the District of any and all

liability. Essentially, Defendants would be permitted to deny any wrongdoing and to continue to

-14-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
po

Oo CO ~~ 1 Hw ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 15 of 45

engage in the kind of pattern of conduct that created an unsafe environment at Sierra School. Because
Plaintiff's parents believed that the “Compromise and Release Agreement” would remove any
incentive on behalf of the District to prevent the future abuse of its students, including K.H., the
agreement was never signed.

56. _Inor around June 2018, Plaintiff received a report card from Sierra School with grades
that were significantly lower than previous report cards. The grades did not make sense to Plaintiff's
parents because since the return from winter break, Plaintiff had completed and returned his weekly
curriculum packets to Sierra School via hand delivery by Plaintiff's father. When Plaintiff's father
inquired about the report card, he was falsely told that only two curriculum packets had been received.
Later, when Plaintiff's father went to the Sierra School administrative office to ask about the missing
packets the office assistant admitted that the missing packets had in fact been submitted. The
“misplacement” of the packets and inability to provide Plaintiff with an accurate report card further
demonstrates that Defendants were indifferent Plaintiff's access to educational services.

57. Inthe following months, Defendants unlawfully continued and at the time of filing this
Complaint continue to interfere with Plaintiffs civil liberties, including his access to legal
representation.

58. Asaresult of his physical assault, Plaintiff has and continues to suffer from increased
anxiety, fear, depression and disruptive disability-related behaviors. Because Plaintiff was terrified of
returning to Sierra School, a reasonable request for an alternative placement or independent study was
made to AUSD. The request was first denied and later conditioned on Plaintiff relinquishing his
constitutional rights to seek redress for his injuries. Having been unreasonably denied an alternative
placement, Plaintiff returned to school in February of 2019. Defendants’ refusal to take any measures
that would ensure Plaintiff's safety while allowing him to continue his studies has deprived him of a

free and equal school-based education that he is entitled to.

FIRST CAUSE OF ACTION
Violation of Constitutional Rights, 42 U.S.C. section 1983
(Against Defendants CATAPULT, MCBRIDE, ANDREWS, DIAZ, MOORE, RUBALCAVA,
ANELLO, and DOES 1 through 50)

59. __ Plaintiff incorporates the allegations contained in the preceding paragraphs as though

-15-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
wm Fe Ww NW

Oo CO wT NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 16 of 45

fully set forth herein.

60. Plaintiff alleges that Defendants CATAPULT, MCBRIDE, ANDREWS, DIAZ,
MOORE, RUBALCAVA, ANELLO and DOES 1 through 50 violated 42 U.S.C. section 1983 when
they deprived him of his constitutional rights while acting under the color of state law. Gomez v.
Toledo (1980) 446 U.S. 635, 640.

61. Plaintiff has a constitutional right under the Fourth Amendment to the United States
Constitution to be free from unreasonable seizures and to be secure in his person and to maintain his
bodily integrity against unreasonable assaults of his person. All public-school students have the right
under the Fourth Amendment to be free from unreasonable searches and seizures. The unreasonable
use of excessive force and corporal punishment of a student violates this right. Doe ex rel. Doe v.
Hawaii Dept. of Education (9th Cir. 2003) 334 F.3d 906, 909. Further, Plaintiff alleges a Fourteenth
Amendment right to life, liberty, and property free from interference, without due process of law. U.S.
Const. Amendment XIV, sec. 1. The constitutional right of a child "to be free from, and to obtain
judicial relief for, unjustified intrusions on personal security" was clearly established prior to the
incidents giving rise to this litigation.

62. MCBRIDE and ANDREWS violated K.H.’s rights under the Fourth Amendment and
Fourteenth Amendment by using unjustified and unreasonable force against him.

63. MCBRIDE and ANDREWS’ conduct in physically seizing K.H. unlawfully subjected
him to excessive, unreasonable, and unnecessary physical force.

64. In light of the clear constitutional prohibition of excessive physical abuse of
schoolchildren, and the heightened protections for disabled pupils, no reasonable special education
teacher would believe that the use of force employed by MCBRIDE and ANDREWS was lawful.

Supervisory Liability — School Officials & CATAPULT

65. Plaintiff alleges that Defendants DIAZ, MOORE, RUBALCAVA, ANELLO, and
DOES 1 through 50, are individually liable under § 1983 for their inaction in the training, supervision,
and control of Defendants MCBRIDE and ANDREWS.

66. On information and belief, Defendants DIAZ, MOORE, RUBALCAVA, ANELLO,

and DOES 1 through 50, ratified a custom that subjected K.H. to an educational environment in which

-16-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
wv f£ WwW WN

Oo CO I BH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 17 of 45

he was physically and emotionally abused, in part by failing to train special education teachers and
aides, or to hire qualified individuals to work in special education classrooms.

67. On information and belief, MCBRIDE and/or ANDREWS had previously used
excessive, unreasonable, and unnecessary physical force to seize other disabled students on several
different occasions and Defendants DIAZ, MOORE, RUBALCAVA, ANELLO, and DOES 1
through 50, had actual or constructive knowledge that MCBRIDE and/or ANDREWS had previously
engaged in and continued to engage in conduct that posed a pervasive and unreasonable future risk of
constitutional injury to students like K.H. Defendants DIAZ, MOORE, RUBALCAVA, ANELLO,
and DOES 1 through 50, response to that knowledge was so inadequate that it showed deliberate
indifference to or tacit authorization of the constitutional violations. K.H. further alleges that
Defendants DIAZ, MOORE, RUBALCAVA, ANELLO, and DOES 1 through 50, abdicated their
duty to report and discipline MCBRIDE and/or ANDREWS when they first became actually or
constructively aware of the alleged abuses.

68. Plaintiff alleges that there is here an affirmative causal link between the inaction of
Defendants DIAZ, MOORE, RUBALCAVA, ANELLO, and DOES | through 50, as the particular
constitutional injury suffered by Plaintiff K.H. is a natural consequence of the “blind eye”
acquiescence and failure to report and discipline prior abuses committed by MCBRIDE and/or
ANDREWS in that the former made the later more likely.

69. The acts and omissions on the part of Defendants DIAZ, MOORE, RUBALCAVA,
ANELLO, and DOES 1 through 50, establish that they are liable for the violation of K.H.’s clearly
established constitutional rights because they demonstrated disregard of their responsibilities in
hiring, training, supervising, disciplining and reporting abuses committed by MCBRIDE and/or
ANDREWS. The physical abuse allegations here do not concern IDEA violations. A reasonable
special education school official would know that MCBRIDE and/or ANDREWS’ conduct, and the
failure of supervisors to address that conduct, are grounds for liability.

70. ‘Plaintiff alleges that Defendant CATAPULT personally participated in the
deprivation of Plaintiff's constitutional rights by failing to train, discipline, and supervise

ANDREWS, MCBRIDE, DIAZ, MOORE, RUBALCAVA, ANELLO, and DOES | through 50.

-17-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
oO S&S NH WD WH BP WY NO

NM NO KH HN KO DRO KO KR Rw mm lm
oN KN OU BP WY NY K§ ODO Oo Oo HN HN AH Fe YH VY HF S&S

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 18 of 45

There is clear constitutional duty implicated in the restraint of disabled students which is a recurrent
situation that CATAPULT employees confront on a regular basis. CATAPULT’s failure to inform
and train its employees of that duty creates an extremely high risk that constitutional violations will
occur. On information and belief, CATAPULT has actual knowledge its employees confront the
particular situation on a regular basis, and that they often react in a manner contrary to constitutional
requirements. CATAPULT nonetheless fails to maintain adequate policies and conduct adequate
training to prevent violations of the constitutional rights of students. The training program it
provides is inadequate in relation to the tasks its employees are expected to perform, the need for
more and different training was obvious, and inadequate training so likely to result in the use of
excessive force and the failure to report the same, that CATAPULT, and DOES 1 through 50 were
deliberately indifferent to the need for more and different training.

71. | On information and belief, CATAPULT has a permanent and well-settled practice of
downplaying the abuse of special education students, exaggerating their behaviors in attempt to justify
the abuse and unconstitutional restraint, failing to investigate abuse and unconstitutional restraint,
failing to report abuse and unconstitutional restraint as required by law, and failing discipline the
perpetrators when abuse and unconstitutional restraint comes to light. These practices facilitated the
constitutional violation in this case as the practice normalizes recurrent constitutional deprivations
and encourages future violations. CATAPULT’s knowledge that constitutional violations were
regularly occurring and corresponding failure to take affirmative action to prevent future abuses
constitutes deliberate indifference.

72. The relationship between CATAPULT and the state are sufficiently close such that
CATAPULT was acting under the color of state law. On information and belief, CATAPULT was
hired to assist state entity to remain compliant with federal government requirements. The acts
complained of were contemplated by this contract and between AUSD and CATAPULT which
establishes an interdependent relationship between the state and the private company and establishes
significant state involvement in the constitutional violations.

73. Asset forth in this Complaint, Defendants’ conduct was a substantial factor in causing

Plaintiffs harm.

-18-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 19 of 45

74, As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
amount of which will be proven at trial.

75. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has incurred special and general damages, the precise amount of which will be proven at
trial.

76. As a direct, proximate, and foreseeable result of Defendants’ conduct, Plaintiff was
forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable
attorneys’ fees and costs incurred in this litigation in an amount according to proof at trial as mandated
under 42 U.S.C. section 1988(b).

77. Defendants committed the acts alleged herein maliciously, fraudulently, and
oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out
in conscious disregard of Plaintiff's rights. As a result, Plaintiff is entitled to punitive damages against

all non-public entity Defendants.

SECOND CAUSE OF ACTION
Discrimination in Violation of the Americans With Disabilities
Act, U.S.C. section 12131, et seq.

(Against Defendant AUSD)

78. Plaintiff incorporates the allegations contained in the preceding paragraphs as though
fully set forth herein.

79. Congress enacted the Americans with Disabilities Act (“ADA”) upon finding, among
other things, that “society has tended to isolate and segregate individuals with disabilities” and that
such forms of discrimination continue to be a “individuals who have experienced discrimination on
the basis of disability have often had no legal recourse to redress such discrimination.” 42 U.S.C.
section 12101(a).

80. In response to these findings, Congress explicitly stated that the purpose of the ADA

-19-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
oOo SF SN DO OW FF WD Ne

MB poe SN NW NO WN NO WN NO Se =| Fe FS SlCr ert ESO Stl ele
“ao sSNA SF YD NY KEK Oo CO OUND UU SUYULULNY UCU LlLU

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 20 of 45

is to provide “a clear and comprehensive national mandate for the elimination of discrimination
against individuals with disabilities.” 42 U.S.C. section 12101(b)(1).

81. Effective January 26, 1992, Title II of the Americans with Disabilities Act of 1990,
entitled Plaintiff to the protections of the "Public Services" provision. Title II, Subpart A prohibits
discrimination by any "public entity," including any state or local government, as defined by 42 U.S.C.
section 12131, section 201 of the ADA.

82. Pursuant to 42 U.S.C. section 12132, section 202 of Title II, “no qualified individual
with a disability shall, by reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be subjected to discrimination by
any such entity.”

83.  Atall times relevant to this action, Plaintiff was a qualified individual with a disability.
Further, AUSD is a public entity within the meaning of Title II of the ADA and provides a program,
service, or activity to the general public. 42 U.S.C. section 12115, section 201.

84. _‘ Plaintiff alleges that AUSD denied him the benefits of access to their educational
program when they subjected him to physical abuse causing him to fear returning to school and when
they denied him a reasonable alternative placement.

85. Additionally, AUSD failed in its responsibilities under Title II to provide its services,
programs and activities in a full and equal manner to disabled persons, including failing to ensure that
educational services are provided on an equal basis to children with disabilities and free of hostility
toward their disability.

86. As set forth in this Complaint, AUSD further failed in its responsibilities under Title
II to provide its services, programs, and activities in a full and equal manner to disabled persons.

87. Plaintiff alleges that ANDREWS and MCBRIDE unconstitutionally seized Plaintiff
because of his disability and in response to behaviors related to his disability. On information and
belief, ANDREWS and MCBRIDE justified their misconduct both during and after the
unconstitutional seizure on the fact that K.H. had a disability and was exhibiting symptoms related to
his disability. Non-disabled children were not subjected to similar acts of abuse. ANDREWS and

MCBRIDE were also deliberately indifferent to the risk that their actions would deprive K.H. of equal

-20-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
& Ww bb

mo CO TI BW Nr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 21 of 45

and meaningful access to education and exacerbate behaviors related to his disability.

88. Plaintiff further alleges that ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE,
NOSANCHUK, RUBALCAVA and DOES 1 through 50, were deliberately indifferent to abuse
committed by ANDREWS and MCBRIDE because the victims of their abuse, including Plaintiff,
were persons with a disability.

89. The deliberate indifference by employees of AUSD gives rise to liability under the
well-established legal principal of respondeat superior. Duvall v. County of Kitsup, 260 F.3d 1124
(9th Cir. 2001), makes abundantly clear that when a plaintiff brings a direct suit under the ADA or
the Rehabilitation Act, a public entity is liable in respondeat superior for the acts of its employees.

90. Defendants’ conduct as alleged herein, was a substantial factor in causing Plaintiffs
harm.

91. Asa direct, proximate, and foreseeable result of AUSD’s failure to comply with their duty
under Title II, Plaintiff has incurred special and general damages, the precise amount of which will
be proven at trial.

92. Asa direct, proximate, and foreseeable result of Defendant’s conduct, Plaintiff was
forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable
attorneys’ fees and costs incurred in this litigation in an amount according to proof at trial as mandated

under 42 U.S.C. section 12205.

THIRD CAUSE OF ACTION
Discrimination in Violation of the Rehabilitation Act of 1973,
29 U.S.C. section 794
(Against Defendant AUSD)

93. Plaintiff incorporates the allegations contained in the preceding paragraphs as though
fully set forth herein.

94. Under Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. 794
(“Section 504”), a qualified individual with a disability may not, solely by reason of his/her disability,
be subjected to discrimination, excluded from participation in, or denied the benefits of, any program
or activity receiving Federal financial assistance. 29 U.S.C. section 794(a). As such Section 504

-21-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Oo CO s DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 22 of 45

prohibits not only “discrimination” against the disabled, but also “exclu[sion] from . . . participation
in” and “deni[al] [of] the benefits of” state programs solely by reason of a disability. Furthermore,
although Section 504’s provisions are not expressly affirmative in nature, the regulations adopted
pursuant to Section 504 require qualifying public schools to affirmatively “provide a free appropriate
public education to each qualified handicapped person.” 34 C.F.R. section 104.33(a). Under those
Section 504 regulations, a “free appropriate public education” requires “regular or special education
and related aids and services that (i) are designed to meet individual educational needs of handicapped
persons as adequately as the needs of nonhandicapped persons are met.” 34 C.F.R. section
104.33(b)(1) (emphasis supplied). Section 504’s regulations gauge the adequacy of services provided
to disabled individuals by comparing them to the level of services provided to individuals who are
not disabled. When a handicapped individual is removed from a regular environment, the facility in
which she is placed must still be “comparable” to that used by non-disabled students. 34 C.F.R. section
104.34(c).

95. Plaintiff is informed and believes and thereon allege that AUSD is and has been at all
relevant times the recipients of Federal financial assistance, and that part of that financial assistance
has been used to fund the operations, construction and/or maintenance of the specific public facilities
described herein and the activities that take place therein.

96. Plaintiff alleges that by subjecting Plaintiff to physical abuse, Plaintiff was unable to
enjoy the benefits of education. Plaintiff alleges that non-disabled children who attend AUSD are not
subjected to similar acts of abuse and unconstitutional restraint. Because of this, Sierra School, the
facility in which Plaintiff was placed by reason of his disability, is not comparable to those used by
non-disabled students.

97. By its own acts or omissions in denying equal access to educational services, AUSD
has violated the rights of Plaintiff under Section 504 and the regulations promulgated thereunder.

98. As set forth in this Complaint, ANDREWS and MCBRIDE were deliberately

indifferent to the risk that their actions would deprive Plaintiff of equal and meaningful access to

education.

99, ANELLO, DIAZ, RUBALCAVA and DOES 1 through 50, and other District

-22-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Co co SS DBD NW FP W NY

NB po WN BN KN BQO KDR BR Re EST OOO ee ele
oo NO UU FF WY NO SK DS GO CO NHN DR NH FP WD NY FF OB

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 23 of 45

employees were deliberately indifferent to the abuse committed by ANDREWS and MCBRIDE. They
had actual knowledge of the abuse and knew that ANDREWS and MCBRIDE were likely to continue
abusing students similarly situated to Plaintiff but failed to act upon that knowledge.

100. AUSD is vicariously liable for the actions or inactions of its employees under the well-
established legal principal of respondeat superior. Duvail v. County of Kitsup, 260 F.3d 1124 (9th
Cir. 2001), makes abundantly clear that, when a plaintiff brings a direct suit under the ADA or the
Rehabilitation Act, a public entity is liable in respondeat superior for the acts of its employees.

101. Asadirect, proximate, and foreseeable result of AUSD’s failure to comply with their
duty under Section 504 and the regulations promulgated thereunder, Plaintiff has suffered damages,
including special and general damages, the precise amount of which will be proven at trial.

102. As a direct, proximate, and foreseeable result of Defendants’ conduct, Plaintiff was
forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable
attorneys’ fees and costs incurred in this litigation in an amount according to proof at trial as mandated

under 29 U.S.C. section 794a(b).

FOURTH CAUSE OF ACTION
Count One: Negligence
(Against AUSD, ANDREWS, ANELLO, DIAZ, MCBRIDE,
MOORE, NOSANCHUK, RUBALCAVA and DOES 11 through 21)

103. Plaintiff incorporates the allegations contained in the preceding paragraphs as though
fully set forth herein.

104. Plaintiff alleges that Defendants owed Plaintiff a duty of care to adequately supervise
Plaintiff and to place him in an appropriate educational placement that was safe and free from danger
and abuse.

105. Plaintiff further alleges that Defendants owed a duty to Plaintiff's parents to notify
them of the assault perpetrated upon their child, K.H., pursuant their special relationship to these
Defendants.

106. Plaintiff further alleges that Defendants owed a duty to Plaintiff to anticipate the
criminal acts of a third person, as such acts were reasonably foreseeable. Plaintiff alleges that the risk

-23-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Oo CO SD DW rH Be |] NO

we NHN bt BRO RO OR OR eee
S RRR RB SB Y& BSGe Aja aakzt anes

bo
lo]

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 24 of 45

of harm to Plaintiff was sufficiently high, and the burden on Defendants to protect against harm was
sufficiently low, so as to impose upon Defendants a duty to protect Plaintiff.
107. Defendants, and each of them, breached their duties to Plaintiff when they, inter alia:

(a) Failed to supervise students, including Plaintiff, at Sierra School;

(b) Provided ineffective supervision of students, including Plaintiff, at Sierra School;

(c) Failed to exercise ordinary care in supervising Sierra School students, including
Plaintiff;

(d) Failed to make reasonable efforts to perform the duties imposed by Cal. Ed. Code
section 44807, Cal. Ed. Code section 32260 through 32296 et seq., Cal. Ed. Code
sections 48900.2-48900.4 and Cal. Code Regs, tit. 5, sections 5551 and 5552;

(e) Failed to take steps necessary to protect students at AUSD or warn the students,
including Plaintiff and his parents;

(f) Negligently trained, supervised, managed and hired employees charged with the
supervision of students, including Plaintiff;

(g) Violated the rights of Plaintiff set forth in Cal. Const. Art 1, section 28(c), Right to
Safe Schools;

(h) Failed to properly investigate assaults on Plaintiff at Sierra School;

(i) Failed to discipline MCBRIDE and/or ANDREWS;

(j) Failed to implement and/or follow safety and security procedures and protocol;

(k) Failed to immediately report Plaintiff's assault to the proper authorities, thereby
exposing Plaintiff to additional risk of injury and attendant damages;

(1) Failed to follow and enforce Individualized Education Plans, including those of
Plaintiff:

(m)Delayed medical treatment to Plaintiff;

(n) Failed to notify Plaintiff's parents of the assault;

(o) Failed to warn Plaintiff of the risk of physical and psychological harm in at Sierra

School.

-24-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
oO co NN DN WO F&F WD NO

NO wh Bb PO DOO BOO KN NO Rw mmm mm ee elt
oo NN TO SR WY YD HSH hh ODLlUOUlULUlUlUOOUMUNUNCUCUCUCUOUlWwGON OC

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 25 of 45

(p) Failed to reassign Plaintiff to another school after being physically assaulted by staff at
Sierra School even after AUSD was on notice of the inappropriate, unhealthy and unsafe
environment that students, including Plaintiff were exposed to.

108. Plaintiff alleges that Defendants’ negligence was a substantial factor in causing his
harm.

109. Pursuant to Government Code section 815.6 AUSD may be liable with respect to the
aforementioned mandatory duties because they were designed to protect against the very kind of
injury that Plaintiff suffered as a result of Defendants conduct.

110. The breaches of the foregoing duties by Defendants created a foreseeable risk of the
particular type of harm which occurred to Plaintiff, such harm which was likely to occur in the absence
of adequate safeguards or supervision. Thus, Defendants knew, or should have known, that Plaintiff
was subject to an unreasonable risk of harm such that Defendants should have taken preventative
measures. Further, Plaintiff alleges that negligence by employees of AUSD gives rise to vicarious
liability pursuant to Cal. Govt. Code section 815.2 (a).

111. Plaintiff alleges that AUSD is vicariously liable for the negligent conduct of its
employees who were aware of the abuse of students, including Plaintiff, who failed to investigate the
abuse of students, and failed to warn Plaintiff of the danger of remaining in the school and failed to
remove Plaintiff from the school. Further, AUSD is vicariously liable for the negligent conduct of its
employees who were aware of the abuse of students, including Plaintiff but failed to report the abuse
in violation of their mandatory duty under Penal Code section 11165, ef seq.

112. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
amount of which will be proven at trial.

113. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has incurred special and general damages, the precise amount of which will be proven at

trial.

114. Plaintiff alleges that the conduct of Defendants’ ANDREWS, ANELLO, DIAZ,

-25-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
fs

Oo S&F NN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 26 of 45

MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 11 through 21, conduct as
described herein, was done with a conscious disregard of Plaintiff's right to safety in school,
guaranteed by the California Constitution, such as to constitute oppression, fraud, or malice under
Code of Civil Procedure section 3294, and on information and belief, AUSD administrators knew,
authorized, ratified, or perpetrated the oppression, fraud, or malice, entitling Plaintiff to punitive

damages against all non-public entity Defendants.

Count Two: Negligence
(Against CATAPULT, ANDREWS, ANELLO, DIAZ,
MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES
22 through 32)

115. Plaintiff incorporates the allegations contained in the preceding paragraphs as though
fully set forth herein.

116. At minimum, Defendants owed Plaintiff the duty of reasonable care. However, due to
Plaintiff's status as a minor, Defendants owed a greater degree of care because, “children . . . lack
capacity to appreciate risk and to avoid danger.” McDaniel v. Sunset Manor Co. (1990) 220
Cal.App.3d 1, 7.

117. Plaintiff alleges that Defendants owed him a duty of care to take all measures dictated
by ordinary prudence to protect him from sources of injury.

118. Plaintiff alleges that Defendants breached that duty when he was physically assaulted
by ANDREWS and MCBRIDE while at Sierra School.

119. Plaintiff alleges that at all times mentioned herein, Defendants ANDREWS,
ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32
were CATAPULT’s agents, employees, representatives, and/or joint venturers. Additionally, that
Defendants’ ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE, RUBALCAVA, and DOES 22
through 32, harmful conduct was committed in the course of their employment and while engaged in
a series of acts that were authorized by CATAPULT. Pursuant to the well-established legal principal
of respondeat superior, CATAPULT is vicariously for the torts of their employees that are committed

within the scope of their employment. Perez v. Van Groningen & Sons, Inc. (1986) 41 Cal.3d 962,

-26-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
“4 DD A

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 27 of 45

967.

120. Plaintiff alleges he was harmed and that Defendants’ breach of duty, including the
negligent actions described herein, were a substantial factor in causing his harm.

121. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise
amount of which will be proven at trial.

122. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has incurred special and general damages, the precise amount of which will be proven at
trial.

123. Defendants committed the acts alleged herein maliciously, fraudulently, and
oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out

in conscious disregard of Plaintiff's rights. As a result, Plaintiff is entitled to punitive damages.

FIFTH CAUSE OF ACTION
Count One: Negligent Hiring, Supervision, or Retention of Employee
(Against Defendant AUSD)

124. Plaintiff incorporates the allegations contained in the preceding paragraphs as though

fully set forth herein.

125. Atall relevant times, Defendant AUSD had a legal duty to protect and supervise the
students of AUSD, including Plaintiff. In executing these duties, Defendant AUSD additionally owed
a duty to exercise reasonable care in the hiring, supervision, training and retention of their employees.
This duty includes ensuring that staff are competent in the performance of their duties. School
administrators must ensure that policies and procedures are followed by school employees and that
such employees have the requisite knowledge and training. Virginia G. v. ABC Unified School District
(1993) 15 Cal.App.4th 1848, 1855.

126. <A school district may be directly liable for the negligence of its administrators and

supervisors in hiring, supervising and retaining a school employee who abuses a student. C.A. v.

-2?7-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
“a SN WO Be WW bb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 28 of 45

William S. Hart Union High School Dist. (2012) 53 Cal.4th 861, 879.

127. Plaintiff alleges that he was harmed by the conduct of ANDREWS, ANELLO, DIAZ,
MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 11 through 21, while enrolled as
a student at Sierra School. Additionally, Plaintiff alleges that AUSD is responsible for this harm
because ANELLO, DIAZ, MOORE, RUBALCAVA and DOES 11 through 21, negligently hired,

supervised, trained and/or retained these and other Sierra School staff.

128. Having a continuous duty to supervise staff members in order to ensure they are
competently performing their duties, Defendant AUSD knew or should have known that that
ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES
11 through 21 were, or became, unfit or incompetent to perform the work for which they were hired,
including unfit or incompetent to carry out the above-mentioned duties, as alleged herein, thereby
posing a particular risk to students, including Plaintiff. Further Plaintiff alleges that AUSD knew, or
should have known, that ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK,
RUBALCAVA, and DOES 11 through 21, posed a particular risk to students because they failed to
immediately report the subject incident to the proper authorities, thereby exposing Plaintiff to

additional risk of injury and attendant damages.

129. Despite having a heightened duty, Defendant AUSD failed to exercise reasonable care
in the hiring, supervision, and retention of their employees. Further, the negligent hiring, supervision
and retention, was a substantial factor in causing the Plaintiff's harm. Specifically, Defendants

breached the duties owed to Plaintiff when they, inter alia:

(a) Failed to supervise teachers, aides, and staff in the performance of their duties;

(b) Failed to ensure teachers, aides, and staff had the requisite knowledge and/or training
to competently carry out their duties;

(c) Failed to ensure that teachers, aides, and staff followed school policies aimed at the
safety and protection of students;

(d) Failed to ensure that teachers, aides, and staff followed Plaintiff's IEP;

(e) Failed to properly investigate Plaintiffs assault at Sierra School; and

- 28 -
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
>

Oo SF NN HN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 29 of 45

(f) Failed to ensure that incidents of abuse are properly reported.
130. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

131. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has incurred special and general damages, the precise amount of which will be proven at

trial.

132. Defendants committed the acts alleged herein maliciously, fraudulently, and
oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out
in conscious disregard of Plaintiff's rights. As a result, Plaintiff is entitled to punitive damages against

all non-public entity Defendants.
Count Two: Negligent Hiring, Supervision, or Retention of Employee
(Against Defendant CATAPULT)
133. Plaintiff incorporates the allegations contained in the preceding paragraphs, as though

fully set forth herein.

134. Plaintiff alleges that he was harmed by Defendants ANDREWS, ANELLO, DIAZ,
MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32, and that
CATAPULT is responsible for that harm because CATAPULT negligently hired, supervised, and/or

retained them.

135. Asset forth in this Complaint, Defendants ANDREWS, ANELLO, DIAZ, MCBRIDE,
MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32, were and/or became unfit to
perform the work for which they were hired when they betrayed their position of trust in committing
an assault and denying Plaintiff free and equal access to a school-based education and that this

behavior created an unreasonable risk of harm, particularly to a special education student like

Plaintiff.

-29-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
o Co& N WBN Un S&S WH YH

BO hw bp BN KN KN KR BD BR mmm mm et
oOo NY KO UO BP WO NB KF Oo OO wOUlUNSY UNCC CU RUlWheULN UU LUO

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 30 of 45

136. Plaintiff alleges that CATAPULT knew or should have known that Defendants
ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK, RUBALCAVA, and DOES
22 through 32, were and/or became unfit to perform the work for which they were hired and that this

unfitness, from their behavior, created an unreasonable risk of harm to students, including Plaintiff.

137. Plaintiff alleges that Defendants’ ANDREWS, ANELLO, DIAZ, MCBRIDE,
MOORE, NOSANCHUK, RUBALCAVA, and DOES 22 through 32, unfitness harmed Plaintiff.
Additionally, that Defendant CATAPULT’s negligence in its hiring, retention, training or supervision
of Defendants’ ANDREWS, ANELLO, DIAZ, MCBRIDE, MOORE, NOSANCHUK,
RUBALCAVA and DOES 22 through 32, was a substantial factor in causing Plaintiff's harm.

138. Plaintiff further alleges that prior to the subject incident, CATAPULT knew or should
have known of Defendants’ ANDREWS, DIAZ, MCBRIDE, and DOES 22 through 32, unfitness for
the job, including the unreasonable risk of harm that they posed to students, vis-a-vis its agents,
employees, servants, representatives and/or joint venturers, and yet failed to take adequate steps to

protect its students, including Plaintiff, from them.

139. Asadirect, proximate, and foreseeable result of Defendant CATAPULT’s negligence,
Plaintiff has suffered injuries, damages, and losses — including, without limitation, severe emotional

distress, humiliation, economic loss, and other consequential damages.

140. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

141. Asadirect, proximate, and foreseeable result of Defendant unlawful conduct, Plaintiff

has incurred special and general damages, the precise amount of which will be proven at trial.

142. Defendant committed the acts alleged herein maliciously, fraudulently, and
oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and

evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out

-30-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
1oS)

Ln

oO fo ss A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 31 of 45

in conscious disregard of Plaintiff’s rights. As a result, Plaintiff is entitled to punitive damages.

SIXTH CAUSE OF ACTION
Battery
(Against Defendants CATAPULT, ANDREWS, MCBRIDE and
DOES 1 through 10)
143. Plaintiff incorporates the allegations contained in the preceding paragraphs as though

fully set forth herein.

144. As set forth in this Complaint, ANDREWS and MCBRIDE committed a battery

against Plaintiff when they touched him with the intent to harm or offend.

145. In California, a battery is a violation of an individual’s interest in freedom from
intentional, unlawful, harmful or offensive unconsented contacts with his or her person. Rains v.
Superior Court (1984) 150 Cal.App.3d 933, 938. The willful and unlawful use of force upon another

is also a criminal offense. California Penal Code section 242.
146. Plaintiff alleges that he did not consent to the touching.

147. Plaintiff alleges that he was harmed or offended by Defendants ANDREWS
MCBRIDES’ and conduct.

148. Plaintiff further alleges that a reasonable person in Plaintiffs situation would be

offended by the touching.

149. Defendants CATAPULT, and DOES 1 through 10, are vicariously liable for the claims

against its employees which occurred during the course and scope of their employment.

150. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

151. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

Plaintiff has incurred special and general damages, the precise amount of which will be proven at

-31-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Oo © SN DH A FF WY NY

NB bw BO BO wD RO RD RD ORO me eee
So SS) DA RR B&F WO NO —&§ DCD ODO DB AN DH A FSF W YP S&S

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 32 of 45

trial.

152. Defendants committed the acts alleged herein maliciously, fraudulently, and
oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out

in conscious disregard of Plaintiff's rights. As a result, Plaintiff is entitled to punitive damages.

SEVENTH CAUSE OF ACTION
Discrimination in Violation of the Unruh Civil Rights Act, Civil Code section 51
(Against AUSD, CATAPULT, and DOES 1 through 10)

153. Plaintiff incorporates the allegations contained in the preceding paragraphs as though

fully set forth herein.

154. Plaintiff alleges that Defendants violated the Unruh Civil Rights Act when they denied

him full and equal access to advantages, facilities, privileges or services because of his disability.

155. California enacted its first civil rights public accommodations statute in 1897.
Although this public accommodation statute had always been broadly interpreted to include both
public and private entities, a series of unpopular California court decisions in the 1950’s began to
limit its scope in an attempt to shield private business from liability. One particularly unpopular
decision, Reed v. Hollywood Professional School, 169 Cal.App.2d Supp. 887 (1959), exempted a
private school from being covered by the public accommodations statute. Significantly, the court in
Reed distinguished private from public schools in concluding that the former were outside the scope
of the public accommodations statue. In response to the public objection to this and similar decisions,
the California legislature revised the public accommodations statute in 1959. As amended, the new
statute, known as the Unruh Civil Rights Act, broadened the scope of the public accommodations law
and made the statute applicable to all business establishments, as opposed to public accommodations

only. The Unruh Act has been held applicable to both profit and non-profit entities.

156. The Unruh Civil Rights Act, California Civil Code section 51 et seq., provides that all
persons are free and equal, no matter their disability, and are entitled to full and equal access to

services in all business establishments of every kind whatsoever. Additionally, Civil Code section

-32-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
oo SN KN A Se OW NY

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 33 of 45

52(a) states that whoever denies, aids or incites a denial, or makes any discrimination or distinction

contrary to section 51... is liable for each and every offense.

157. The Unruh Civil Rights Act serves to “preserve a nondiscriminatory environment in
California business establishments.” Flowers v. Prasad (2015) 238 Cal.App.4th 930, 937. The scope
of the Unruh Civil Rights Act has been broadly interpreted. The fact that the California Legislature
used the words, “all” and “of every kind whatsoever” in referring to business establishments, is
emblematic of an intent that the term “business establishments” be used in the broadest possible sense.

O'Connor v. Village Green Owners Assn. (1983) 33 Cal.3d 790, 795.

158. Plaintiff alleges on information and belief that the provision of educational services is
a business as recognized by the United States Department of Labor. Specifically, the United States
Department of Labor Statistics recognizes the educational services sector as part of the educational
and health services super-sector. The educational services sector consists of a single subsector,
Educational Services: NAICS 611. The Educational Services sector comprises establishments that
provide instruction and training in a wide variety of subjects. This instruction and training is provided
by specialized establishments, such as schools, colleges, universities, and training centers. These
establishments may be privately owned and operated for profit or not for profit, or they may be

publicly owned and operated.

159. The Ninth Circuit has recognized that provision of educational services is not a
function that is exclusively the prerogative of the state. See Caviness v. Horizon Cmty. Learning Ctr.,
Inc., 590 F.3d 806, 816 (9th Cir. 2010). A school district generally resembles an ordinary for-profit
business in that it has an annual budget based on the number of students served (or customers), has a
tiered management hierarchy wherein all managers receive a salary, enters into contracts with third
party vendors, and employs teachers who are members of unions that function identically to traditional
labor unions. It therefore follows that a public-school district is a “business establishment” under the
broad scope intended by the Unruh Act. Public school districts are thus considered “business
establishments” within the meaning of the Unruh Civil Rights Act. See Nicole M. v. Martinez Unified
School District (1997) 964 F.Supp.1369 (N.D. Cal. 1997); see also SACV 17-00069 JVS (KESx),

-33-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
& WwW NN

oO wo NN DH WM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 34 of 45

[2017 U.S. Dist. LEXIS 220241, at *13], K.T. v. Pittsburg Unified Sch. Dist. (N.D. Cal. 2016) 219 F.
Supp. 3d 970, 983; E.F. v. Delano Joint Union High Sch. Dist. (E.D. Cal., Oct. 6, 2016, No.
116CV01166LJOJLT), [2016 WL 5846998, at *9], Walsh v. Tehachapi Unified Sch. Dist. (E.D. Cal.
2011) 827 F. Supp. 2d 1107, 1123, Y.G. v. Riverside Unified Sch. Dist. (C.D. Cal. 2011) 774 F. Supp.
2d 1055, 1065, Nicole M. v. Martinez USD (N.D. Cal. 1997) 964 F. Supp. 1369, Doe v. Petaluma
City Sch. Dist. (N.D. Cal. 1993) 830 F. Supp. 1560, 1581-82; Sullivan v. Vallejo City USD (E.D. Cal.
1990) 731 F. Supp. 947, see also Davison v. Santa Barbara High Sch. Dist. (C.D. Cal. 1998) 48 F.
Supp. 2d 1225, 1232-33 (concluding that a plaintiffs allegation that a public school failed to
adequately respond to complaints of harassment gives rise to a cognizable claim under the Unruh
Civil Rights Act), Plaintiff accordingly alleges that AUSD and CATAPULT are “business

establishment” under the Act.

160. Defendants ANDREWS and MCBRIDE denied Plaintiff full and equal
accommodations, advantages, facilities, privileges, and/or services. Additionally, Defendants
discriminated against Plaintiff which resulted in a denial of full and equal accommodations,
advantages, facilities, privileges, and/or services to him. On information and belief Plaintiff alleges
he was restrained and ultimately battered based on disability and in response to behaviors related

thereto.

161. Defendants CATAPULT, and DOES 1 through 10, are vicariously liable for the

claims against its employees which occurred during the course and scope of their employment.

162. Because the Unruh Civil Rights Act creates a mandatory duty designed to protect
Plaintiff from the discriminatory conduct that caused his harm, AUSD is liable pursuant to

Government Code section 815.6.

163. Defendants CATAPULT and AUSD are also directly liable as they promulgated the
policies and customs which direct resulted in the Plaintiffs restraint. Plaintiff alleges that similarly
situated non-disabled students are not similarly restrained. On information and belief, Defendants

AUSD and CATAPULT approved this arbitrary differential treatment.

-34-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 35 of 45

164. Plaintiff alleges that Defendants’ conduct was a substantial factor in causing Plaintiff's

harm.

165. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

166. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has incurred special and general damages, the precise amount of which will be proven at

trial.

167. Asa direct, proximate, and foreseeable result of Defendants’ conduct, Plaintiff was
forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable
attorneys’ fees and costs incurred in this litigation in an amount according to proof at trial as mandated

under California Civil Code section 52.

EIGHTH CAUSE OF ACTION
Discrimination in Violation of California Education Code Section 200 et seq.
(Against Defendants AUSD, CATAPULT, and DOES 1 through 10)

168. Plaintiff incorporates the allegations contained in the preceding paragraphs as though
fully set forth herein. Section 220 of the Education Code provides: “[n]Jo person shall be subjected to
discrimination on the basis of disability....in any program or activity conducted by an educational
institution that receives, or benefits from, state financial assistance or enrolls pupils who receive state

student financial aid.”

169. Aplaintiffmay maintain an action for monetary damages against a school district when
the plaintiff alleges that (1) he suffered severe and pervasive conduct that effectively deprived the
plaintiff of the right of equal access to educational benefits and opportunities; (2) the school had actual

knowledge of the conduct; and (3) the school responded with deliberate indifference.

170. Plaintiff alleges that ANDREWS and MCBRIDE subjected him to physical abuse

-35-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
oOo © SN OA A SP WCW LY

we bw WN DO KH BK KN RO Rm mmm ele
Oo SD AO OH SBP WY NH &S& CD CO FH HN DBD TH FSF WY NH | &

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 36 of 45

which effectively deprived Plaintiff of the right to equal access to the educational benefits and
opportunities. Plaintiff alleges that ANDREWS and MCBRIDE subjected Plaintiff to physical abuse

by reason of status as a disabled student and in response to his disabilities.

171. Plaintiff further alleges that Defendants AUSD, CATAPULT, and DOES 1 through
10, unreasonably denied him an alternative placement despite knowing that the fear and anxiety that
Plaintiff suffered following his physical assault prevented him from attending school. Additionally,
Defendants unlawfully conditioned his alternative placement on a full and complete release of his
constitutional right to seek legal redress. AUSD, CATAPULT, and DOES 1 through 10, therefore
knew that Plaintiff needed services for his disability and deliberately and or maliciously conditioned
the provision of those services on Plaintiff first agreeing to waive his legal rights to seek redress the
discriminatory and constitutional behavior of Defendants’ agents. Such conduct in and of itself
constitutes an extension of the of disability disclination Plaintiff experienced. Plaintiff alleges that
AUSD and CATAPULT, and DOES 1 through 10, had actual knowledge of the foregoing acts.
Finally, and notwithstanding said knowledge, AUSD, CATAPULT, and DOES 1 through 10,
responded with deliberate indifference, failing to take any corrective actions against any of the

employees involved in the incident which amounts to ratification of the discriminatory conduct.

172. Plaintiff further alleges that Plaintiff's parents informed AUSD, CATAPULT, and
DOES Ithrough 10, that special needs children, including Plaintiff, had been abused and that
Defendants were deliberately indifferent to the abuse when they took no action to discipline or prevent
future abuse. Further Defendants denied Plaintiff's request for an alternative placement despite
knowing that he suffered from significant fear and anxiety as a result of his physical assault because
they withheld to use that fear and anxiety as leverage to obtain a release of liability for their prior

invidious discrimination.

173. Plaintiff alleges that California Education Code section 220 created a mandatory duty
designed to protect Plaintiff from the kind of injury that he suffered. Accordingly, AUSD is liable
pursuant to Government Code section 815.6. Plaintiff alleges that the local educational agency did
not appropriately, and in a timely manner, apprise Plaintiff of his or her right to file a complaint with

- 36-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
wn BP WD NO

oO Co NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 37 of 45

the State Department of Education.

174. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

175. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,

Plaintiff has incurred special and general damages, the precise amount of which will be proven at

 

trial.
NINTH CAUSE OF ACTION
Violation of Mandatory Reporting Duty, California Penal Code section 11166
(Against All Defendants and DOES 1 through 50)
176. Plaintiff incorporates the allegations contained in the preceding paragraphs as though
fully set forth herein.

177. Government Code section 815.6 states there is government liability for failure to
perform a mandatory duty “Where a public entity is under a mandatory duty imposed by an enactment
that is designed to protect against the risk of a particular kind of injury, the public entity is liable for
an injury of that kind proximately caused by its failure to discharge the duty unless the public entity
establishes that it exercised reasonable diligence to discharge the duty.” Gov. Code section 815.6.
Thus, the government may be liable when (1) a mandatory duty is imposed by enactment, (2) the duty
was designed to protect against the kind of injury allegedly suffered, and (3) breach of the duty

proximately caused injury.”

178. Under California Penal Code section 11166, “mandatory reporters” are required to
report, immediately or as soon as practicably possible, any known or suspected child abuse or neglect.
Mandatory reporters include, but are not limited to, teachers, instructional aides, and administrative
officers. Penal Code section 11165.7. Accordingly, the employees of AUSD, CATAPULT, and
DOES | through 10, were at all relevant times herein, obligated to report known or suspected abuse,
such as the physical assault perpetrated against Plaintiff by ANDREWS and MCBRIDE.

-37-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Un ff WW NO

oO CO JT DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 38 of 45

179. Specifically, Plaintiff alleges that ANDREWS, ANELLO, DIAZ, MCBRIDE,
MOORE, NOSANCHUK, RUBALCAVA, and DOES 11 through 43, were teachers, instructional
aides, classified personal and/or administrative officers of AUSD, CATAPULT, and DOES 1

through!0, who each had a mandatory duty to report his physical assault. Penal Code section 11166.

180. Plaintiff alleges that Defendants and DOES 1 through 50, knew that he was the victim
of abuse as defined by Penal Code sections 11165.3 and 11165.4, and that they nonetheless failed to
comply with their mandatory duties, by reporting the abuse to any of the agencies specified in Penal
Code section 11165.9, or otherwise report the information known to them as required by Penal Code

section 11166.

181. It is the declared purpose of California’s mandatory reporting statutes, to protect
minors, including Plaintiff, from abuse. At all relevant times, Plaintiff was a member of the class of
persons for whom California’s mandatory reporting statutes were designed and enacted to protect.
Further, the injuries that Plaintiff suffered as a result of being physically assaulted by two grown men,

are the type of injuries that the mandatory reporting statutes were designed and enacted to prevent.

182. Plaintiff alleges that he was harmed by Defendants’ conduct, including but not limited

to the delay in his medical treatment.

183. Further, Plaintiff alleges that Defendants’ failure to perform their mandatory reporting

duties was a substantial factor in causing his harm.

184. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

185. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has incurred special and general damages, the precise amount of which will be proven at

trial.

- 38 -
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
oOo fO& N DH A

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 39 of 45

TENTH CAUSE OF ACTION
Discrimination in Violation of Bane Act, Civil Code Section 52.1
(Against Defendants AUSD, CATAPULT, ANDREWS and MCBRIDE)

186. Plaintiff incorporates the allegations contained in the preceding paragraphs as though

fully set forth herein.

187. Civil Code section 52.1 protects against interference with the rights of an individual
that are secured by the Constitution or laws of the United States or the rights secured by the laws of

the state of California by threat, intimidation, or coercion.

188. Plaintiff has a fundamental right to a school-based under the California Constitution.
Specifically, California has assumed a statewide responsibility for a public education system open on
equal terms to all. Butt v. California (1992) 4 Cal.4th 668, 680. Under California Constitution, Article
I, section 7(a) and Article IV, section 16(a), a public-school system may not deny some students the
basic educational necessities provided to other students. Further, under the Fourth Amendment of the
United States Constitution, all public-school students have the right under the Fourth Amendment to
be free from unreasonable searches and seizures. The unreasonable use of excessive force and
corporal punishment of a student violates this right. Doe ex rel. Doe v. Hawaii Dept. of Education
(9th Cir. 2003) 334 F.3d 906, 909. Accordingly, Plaintiff has liberty interests in bodily integrity and
the right to be free from potentially dangerous harassment or abuse, which causes Plaintiff to fear
school to the extent that he is unable to attend and is therefore deprived of his right to a school-based

education.

189. Plaintiff alleges that ANDREWS and MCBRIDE acted violently against Plaintiff
because of and response to behaviors that were a manifestation of his disability and prevented him
from exercising his rights, including preventing his access to a school-based education. Additionally,
AUSD and CATAPULT ratified these violent acts and further prevented Plaintiff from exercising his
right to a school-based education when failed to provide a safe learning environment, failed to

investigate known abuse, and failed to make ensure that Plaintiff could return to an environment free
from harassment or abuse.
190. Asaresult, Plaintiff was harmed. Additionally, Defendants conduct was a substantial

-39-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Oo So NN DN A FP WD LH

NO BPO NH KN BOO BO ND ND ROO ee
ao SN HN UW F&F WO NY | DS OBO SB HN DH A FP WO NH FY S&S

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 40 of 45

factor in causing his harm.

191. As set forth in this Complaint, that AUSD and CATAPULT are vicariously liable for
the conduct of ANDREWS and MCBRIDE.

192. Further, AUSD is liable because it was under a mandatory duty not to interfere with
Plaintiff's right to a school-based education by means of threat, intimidation, or coercion. Further,
this duty was designed to protect Plaintiff from the type of injuries he suffered as a result of a breach

of this duty.

193. As a direct, proximate, and foreseeable result of Defendants unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

194. As a direct, proximate, and foreseeable result of Defendants unlawful conduct,

Plaintiff has incurred special and general damages, the precise amount of which will be proven at

trial.

195. Defendants committed the acts alleged herein maliciously, fraudulently, and
oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out
in conscious disregard of Plaintiff's rights. As a result, Plaintiff is entitled to punitive damages against

all non-public entity Defendants.

196. Asa direct, proximate, and foreseeable result of Defendant’s conduct, Plaintiff was
forced to retain an attorney in order to protect his rights. Accordingly, Plaintiff seeks reasonable
attorneys’ fees and costs incurred in this litigation in an amount according to proof at trial as mandated

under California Civil Code section 52.
Ml

Hf

- 40 -
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
& WwW bd

Oo 2S NSN DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 41 of 45

ELEVENTH CAUSE OF ACTION
Intentional Infliction of Emotional Distress
(Against All Non-Public Entity Defendants and DOES 1 through 50)

 

197. Plaintiff incorporates the allegations contained in the preceding paragraphs as though

fully set forth herein.

198. Plaintiff alleges that ANDREWS and MCBRIDE intentionally used improper use of

restraint and force, including verbal and physical abuse, against Plaintiff.

199. Instead of calmly assessing the situation and acting in moderation, ANDREWS and
MCBRIDE essentially attacked Plaintiff in the school hallway without warning. MCBRIDE initiated
the attack in that he grabbed plaintiff by the shirt without provocation and began dragging him down
the hallway. Defendant ANDREWS then joined in and abruptly grabbed Plaintiff by the wrist and
forcibly twisted Plaintiff's arm behind his back, causing Plaintiff to suffer unnecessary and
unreasonable pain. MCBRIDE followed suite by grabbing Plaintiff's other wrist and forcing behind
Plaintiff's back causing further pain. ANDREWS then grabbed Plaintiff by the back of the neck and

the pair began to march Plaintiff down the hallway.

200. When Plaintiff indicated to defendants that he was in pain and pleaded with
ANDREWS to let go of his neck, ANDREWS mocked his request and laughed at him. ANDREWS’
mocking response demonstrates that he intended to cause Plaintiff emotional distress with his actions
and that MCBRIDE was aware of and recklessly disregarded the probability that their actions were

causing Plaintiff emotional distress.

201. Once back in the classroom, Defendants ANDREWS and MCBRIDE continued the
battery by slamming plaintiff to the ground, causing his head to crash into a desk and then smack into
the floor. The pair then held Plaintiff in an unauthorized and potentially deadly restraint which caused

Plaintiff extreme discomfort and embarrassment.

202. Plaintiff sustained serious injuries, including a Concussion, as result of the assault and
battery perpetrated by ANDREWS and MCBRIDE. There is no reasonable excuse for the misconduct

which a reasonable juror could easily conclude was extreme and outrageous.

-4]-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
& Ww bh

Oo S&S Ss DO SN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 42 of 45

203. Plaintiff alleges that the supervisory Defendants’ conduct was also extreme and
outrageous, in that after learning about the improper use of restraint and force ANDREWS and
MCBRIDE, Defendants covered for them, downplayed what occurred to parents, and failed to
discipline the perpetrators of the abuse. Plaintiff further alleges that Defendants failed to take any
corrective measures following the initial assault thereby preventing Plaintiff access to immediate
medical treatment following the assault. Defendants further engaged in deliberate actions to deprive
Plaintiff access to a school-based education and to prevent Plaintiff from exercising his constitutional
rights. As a whole and individually, Defendants’ conduct was outrageous in that it was so extreme as
to exceed all bounds of that usually tolerated in a civilized community. Hughes v. Pair (2009) 46

Cal. 4th 1035, 1050-1051.

204. Plaintiff alleges that Defendants intended to cause Plaintiff emotional distress or acted

with reckless disregard of the probability that Plaintiff would suffer emotional distress.
205. Plaintiff alleges that Plaintiff suffered severe emotional distress.

206. As set forth in this complaint, Defendants conduct was a substantial factor in causing

Plaintiff’s harm.

207. Plaintiff alleges that CATAPULT is vicariously liable for the torts of its employees
that are committed within the scope of employment. Perez v. Van Groningen & Sons, Inc. (1986) 41
Cal.3d 962, 967.

208. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

209. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has incurred special and general damages, the precise amount of which will be proven at

trial.

210. Defendants committed the acts alleged herein maliciously, fraudulently, and

- 42 -
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
>

oO oOo NN DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 43 of 45

oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
evil motive amounting to malice. Alternatively, Defendants’ despicable conduct was carried out in
conscious disregard of Plaintiff's rights. As a result, Plaintiff is entitled to punitive damages against

all non-public entity Defendants.

 

TWELFTH CAUSE OF ACTION
Negligent Infliction of Emotional Distress
(Against All Non-Public Entity Defendants and DOES 1 through 50)

 

 

 

 

211. Plaintiff incorporates the allegations contained in the preceding paragraphs as though

fully set forth herein.

212. As set forth in this Complaint, Defendants’ conduct was negligent in that it breached
the duty of care and caused Plaintiff to suffer humiliation, mental anguish, and emotional and physical

distress.

213. Plaintiff alleges that he was harmed and that Defendants’ negligent conduct was a

substantial factor in causing his harm.

214. Plaintiff alleges that AUSD is vicariously liable for the acts, and negligence, of its

employees under California Government Code section 815.2.

215. Plaintiff alleges that CATAPULT is vicariously liable for the torts of its employees
that are committed within the scope of employment. Perez v. Van Groningen & Sons, Inc. (1986) 41
Cal.3d 962, 967.

216. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has suffered severe humiliation, mental anguish, and emotional and physical distress,
embarrassment, anger, loss of enjoyment of life, and has been injured in mind and body, the precise

amount of which will be proven at trial.

217. As a direct, proximate, and foreseeable result of Defendants’ unlawful conduct,
Plaintiff has incurred special and general damages, the precise amount of which will be proven at
trial.

218. Defendants committed the acts alleged herein maliciously, fraudulently, and

- 43 -
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
oo sSNA BR BD ON

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 44 of 45

oppressively, and with the wrongful intention of injuring Plaintiff, and acted with an improper and
evil motive amounting to malice. Alternatively, said Defendants’ despicable conduct was carried out
in conscious disregard of Plaintiff's rights. As a result, Plaintiff is entitled to punitive damages against

all non-public entity Defendants.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against all Defendants and DOES 1 through 50,
and each of them, on all theories of action as follows:

1. For general damages within the jurisdiction of the Court according to proof;

2. For all special damages, including but not limited to medical and incidental expenses

according to proof, property damage and loss of use;

3. For punitive damages against non-public entity Defendants, as permitted by law;
4. For costs of suit herein;

5. For attorneys’ fees, as permitted by law;

6. For prejudgment interest as permitted by law; and

7. For such other and further relief as the Court deems proper.

Dated: April 9, 2019
/s/ Micha Star Liberty

 

Micha Star Liberty (SBN 215687)
Leah Simmet (SBN 320096)
LIBERTY LAW

1970 Broadway, Suite 700
Oakland, CA 94612

Telephone: (510) 645-1000
Facsimile: (888) 645-2008

E-mail: team@libertylaw.com
Attorneys for Plaintiff

- 44 -
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
Oo Se SN DO OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-07716-WHA Document 36 Filed 04/09/19 Page 45 of 45

DEMAND FOR JURY TRIAL

Plaintiff respectfully demands a trial by jury as to all matters so triable.

Dated: April 9, 2019
/s/ Micha Star Liberty

 

Micha Star Liberty (SBN 215687)
Leah Simmet (SBN 320096)
LIBERTY LAW

1970 Broadway, Suite 700
Oakland, CA 94612

Telephone: (510) 645-1000
Facsimile: (888) 645-2008

E-mail: team@libertylaw.com
Attorneys for Plaintiff

-45-
AMENDED COMPLAINT FOR DAMAGES & DEMAND FOR JURY TRIAL

 
